Opinion filed September 17, 2015




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00101-CV
                                 ___________

                 IN THE INTEREST OF J.R.I., A CHILD


                    On Appeal from the County Court at Law
                            Midland County, Texas
                       Trial Court Cause No. FM 56,350


                     MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of J.R.I. The father filed a notice of appeal; the
mother did not. We dismiss the appeal.
      The father’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08
(Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel
Op.] 1978). In this regard, the practice recognized in Anders for court-appointed
counsel to seek a withdrawal from a frivolous appeal applies to parental termination
proceedings involving appointed counsel. In re R.M.C., 395 S.W.3d 820 (Tex.
App.—Eastland 2013, no pet.); see In re K.D., 127 S.W.3d 66, 67 (Tex. App.—
Houston [1st Dist.] 2003, no pet.).
        Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw and informed Appellant of his right to review the record and file
a pro se response to counsel’s brief.1 In compliance with Kelly v. State, 436 S.W.3d
313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant with a copy of the
reporter’s record and a form motion to file in this court to obtain access to the
appellate record. We note that Appellant has not filed the motion in this court, nor
has he filed a pro se response in this court. We conclude that Appellant’s counsel
has satisfied his duties under Anders, Schulman, and Kelly.
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. Accordingly, we grant the
motion to withdraw filed by Appellant’s court-appointed appellate counsel.
Additionally, we order counsel to notify Appellant of the disposition of this appeal
and the availability of discretionary review in the Texas Supreme Court. Counsel is
directed to send Appellant a copy of the opinion and judgment within five days after
the opinion is handed down, along with notification of his right to file a pro se
petition for review under TEX. R. APP. P. 53. Likewise, this court advises Appellant
that he may file a petition for review pursuant to TEX. R. APP. P. 53.



        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                     2
      The motion to withdraw is granted, and the appeal is dismissed.


                                                  PER CURIAM


September 17, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3